In an action, inter alia, to recover damages for waste, defendants appeal (1) from an order of the Supreme Court, Rockland County, entered February 11, 1977, which granted plaintiffs’ motion for leave to serve an amended complaint and denied defendants’ cross motion to resettle a prior order and (2) from so much of a further order of the same court, entered June 22, 1977, as denied defendants’ motion for an order of preclusion. Order entered February 11, 1977 affirmed and order entered June 22, 1977 affirmed insofar as appealed from, without costs or disbursements. In affirming, this court does not pass upon the sufficiency of the amended complaint. Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.